 THE SALVATION ARMYThe Salvation Army of Massachusetts DorchesterDay Care Center and District 65, DistributiveWorkers of America, Petitioner. Case I-RC-16209January 18, 1980DECISION AND CERTIFICATION OFREPRESENTATIVEBY CHAIRMAN FANNING AND MEMBERS JENKINSAND TRUESDALEPursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of theNational Labor Relations Act, as amended, a three-member panel has considered objections to an electionheld on April 20, 1979,' and the Acting RegionalDirector's report recommending disposition of same.The Board has reviewed the record in light of theexceptions and briefs and hereby adopts the ActingRegional Director's findings, as modified herein, andrecommendations.The Employer's Objection 22 alleges that the Boardlacks jurisdiction over it in view of the SupremeCourt's decision in N.L.R.B. v. The Catholic Bishop ofChicago, 440 U.S. 490 (1979), wherein the Court heldthat the Act did not authorize the Board to assertjurisdiction over "teachers in church-operatedschools."'The Acting Regional Director, noting that theEmployer had entered into a Stipulation for Certifica-tion Upon Consent Election which specified that itwas engaged in commerce within the meaning ofSection 2(6) and (7) of the Act and that the Employermet the monetary standards established by the Boardfor exercise of its discretionary jurisdiction over daycare centers, found that jurisdiction was properlyasserted. The Acting Regional Director further foundthat to void the stipulation the Employer had toproffer newly discovered or previously unavailableevidence, and that it had not done so.4Accordingly,the Acting Regional Director found the Employer'sstipulation that it is an employer engaged in commerceI The election was conducted pursuant to a Stipulation for CertificationUpon Consent Election. The tally was: nine for, and three against, thePetitioner; there were no challenged ballots.The Acting Regional Director found, and we agree for the reasons statedby him, that the Employer's Objection 1, alleging that the Petitionerdistributed a campaign leaflet which made substantial and material misrepre-sentations, is without merit.within the meaning of the Act binding on it andrecommended that the objection be overruled.However, the Employer has raised the question ofstatutory rather than discretionary jurisdiction and,were we to find that this case involved "teachers inchurch-operated schools" within the meaning of TheCatholic Bishop of Chicago. the stipulation would becontrary to the Act, and the Board could not honor it.See F. M. Reeves & Sons, Inc., 114 NLRB 1243, fn. 2(1955); Central Cigar & Tobacco Co., 112 NLRB1094, 1096 (1955). See also East Newark RealtyCorporation, 115 NLRB 483 (1956), where the Boardruled that a stipulation "cannot foreclose inquiry bythe Board to determine whether the assertion ofjurisdiction in a given case would be contrary to theBoard's jurisdictional policy."The Board has held that day care centers areprimarily concerned with custodial care of youngchildren, and only secondarily concerned with educa-tion.' We, therefore, find that the principles operativein The Catholic Bishop of Chicago do not preclude ourassertion of jurisdiction here. Accordingly, we adoptthe Acting Regional Director's recommendation thatthe objection to the Board's jurisdiction be overruled,and we shall therefore certify the Petitioner.CERTIFICATION OF REPRESENTATIVEIt is hereby certified that a majority of the validballots have been cast for District 65, DistributiveWorkers of America, and that, pursuant to Section9(a) of the National Labor Relations Act, as amended,said labor organization is the exclusive representativeof all the employees in the following appropriate unitfor the purpose of collective bargaining in respect torates of pay, wages, hours of employment, or otherterms and conditions of employment:All teachers, the janitor, cook, and social workeremployed by the Employer at its 26 Wales Street,Dorchester, Massachusetts location, but exclud-ing all other employees, guards, the assistantdirector, the educational coordinator, managerialemployees and supervisors as defined in the Act.'440 U.S. at 500.' Citing Charles T Joyce d/b/a International Kitchens. 189 NLRB 79(1971).' Salt d Pepper Nursery School d Kindergarten Na 2. 222 NLRB 1295(1976); Young World. Inc.. 216 NLRB 520, 521 (1975); Methodist Children'sHome of Missouri, 209 NLRB 211 (1974); cf. Luthern Welfare Services ofIllinois. 216 NLRB 518, 519(1975).247 NLRB No. 62413